DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 13, 17-20, 29, 33, 38, and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yerramalli et al. (U.S. Publication US 2018/0227936 A1).
With respect to claims 1, 17, and 43, Yerramalli et al. discloses a wireless device comprising processing circuitry and a computer storage device storing a computer program comprising instructions, which when executed cause the device to perform a method (See the abstract, page 15 paragraph 151, and Figure 11 of Yerramalli et al. for reference to a device that supports autonomous uplink transmission techniques comprising a processor and memory storing software).  Yerramalli et al. also discloses autonomously transmitting uplink control information, (See page 8 paragraph 82, page 9 paragraph 87, and Figure 3 of Yerramalli et al. for reference to a UE performing autonomous uplink, AUL, transmissions, which are unscheduled, and include the transmission of autonomous uplink control information, A-UCI).  Yerramalli et al. further discloses mapping the UCI to time-frequency resources of a physical uplink shared channel, PUSCH, the UCI and AUL data transmission being multiplexed such that the UCI is mapped according to one of: from symbol 1 to symbol 12 of a subframe; and from symbol 7 to symbol 12 of a subframe (See page 7 paragraph 69, page 7 paragraph 74, page 9 paragraph 87, and Figure 3 of Yerramalli et al. for reference to the unscheduled AUL transmission being transmitted via a PUSCH, and for reference to mapping the UCI to a last uplink subframe, wherein the subframe includes two slots each containing 6 symbols, i.e. symbols 1-12, such that mapping the UCI to the subframe comprises mapping the UCI to the symbols 1-12 comprising the subframe).  Yerramalli et al. also discloses transmitting the PUSCH with the UCI on an uplink transmission (See page 10 paragraphs 93-94 and Figure 4 of Yerramalli et al. for reference to the UE performing the AUL transmission via the PUCCH including the A-UCI).
With respect to claims 2 and 18, Yerramalli et al. discloses wherein the UCI includes at least one of a starting and ending position of a physical uplink shared channel, PUSCH (See page 10 paragraph 94 and Figure 3 of Yerramalli et al. for reference to the A-UCI having an indication of a location of a gap between uplink transmissions and a subframe boundary of a subsequent downlink transmission, wherein the gap marks the ending position of the PUSCH).
With respect to claims 3 and 19, Yerramalli et al. discloses wherein the UCI indicates whether the PUSCH on one of a current subframe and a next subsequent subframe is shortened (See page 9 paragraph 87, page 10 paragraph 94, and Figure 3 of Yerramalli et al. for reference to the gap shortening the uplink subframe in which it appears, such that the indication of the gap carrier in the A-UCI also indicates that the subframe carrying the gap is shortened).
	With respect to claims 4 and 20, Yerramalli et al. discloses wherein the UCI includes at least one of a listen-before-talk, LBT, priority class, a number of subframes reserved for uplink transmission a hybrid automatic repeat request, HARQ, identification, a new data indicator, a redundancy version, a wireless device identifier, and a channel occupancy time, COT, indicator (See page 11 paragraph 109 of Yerramalli et al. for reference to the UCI including one or more of a HARQ ID, a NDI, a RV, an AUL-RNTI, a MCOT, etc.).
	With respect to claims 13 and 29, Yerramalli et al. discloses further comprising determining a number of coded UCI symbols by one of calculation and reading from a look-up table based on a Modulation Coding Scheme, MCS, of the PUSCH (See page 9 paragraphs 91-92 and page 11 paragraphs 109-110 of Yerramalli et al. for reference to the UE determining, i.e. calculating, its own MCOT transmission duration, i.e. a number of symbols for transmission including the A-UCI, based on an amount of data to be transmitted in the AUL transmission, a time period available for the AUL transmission, a MCS for AUL transmissions, etc., wherein the UCI payload may be calculated as fixed sized or based on the actual number of subframes that can be addressed by the A-UCI).
	With respect to claims 33 and 38, Yerramalli et al. discloses a network node comprising processing circuitry including a memory and a processor, the memory configured to store UCI and the processor configured to perform a method (See the abstract, page 17 paragraph 182, page 17 paragraph 184, and Figure 15 of Yerramalli et al. for reference to a base station, i.e. a network node, comprising a processor and memory performing a method of receiving autonomous uplink transmissions from a UE).  Yerramalli et al. also discloses receiving uplink control information, UCI, together with autonomous uplink, AUL, data transmission, the AUL transmission being an unscheduled transmission (See page 8 paragraph 82, page 9 paragraph 87, and Figure 3 of Yerramalli et al. for reference to the UE performing autonomous uplink, AUL, transmissions received by the base station, which are unscheduled, and include the transmission of autonomous uplink control information, A-UCI).  Yerramalli et al. further discloses receiving a physical uplink shared channel, PUSCH, signal, the PUSCH having the UCI, the UCI and the AUL data transmission being multiplexed such that the UCI is mapped according to one of: from symbol 1 to symbol 12 of a subframe; and from symbol 7 to symbol 12 of a subframe (See page 7 paragraph 69, page 7 paragraph 74, page 9 paragraph 87, page 10 paragraphs 93-94, and Figures 3-4 of Yerramalli et al. for reference to the unscheduled AUL transmission being received via a PUSCH, and for reference to the UCI being mapped to a last uplink subframe, wherein the subframe includes two slots each containing 6 symbols, i.e. symbols 1-12, such that the UCI is mapped to the symbols 1-12 comprising the subframe).  Yerramalli et al. also discloses wherein the UCI indicating at least one of a starting and ending position of the PUSCH (See page 10 paragraph 94 and Figure 3 of Yerramalli et al. for reference to the A-UCI having an indication of a location of a gap between uplink transmissions and a subframe boundary of a subsequent downlink transmission, wherein the gap marks the ending position of the PUSCH).
	 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. in view of Lee et al. (U.S. Publication US 2019/0166610 A1).
With respect to claims 6 and 22, Yerramalli et al. does not specifically disclose wherein a beta offset value to account for different block error rate, BLER, targets and encoding schemes is configured in the wireless device to determine how many coded modulation symbols to use for carrying the UCI in the PUSCH.
With respect to claims 7 and 23, Yerramalli et al. does not specifically disclose wherein one of: beta offset values are mapped by reusing a predetermined hybrid 
	With respect to claims 6-7 and 22-23, Lee et al., in the field of communications, discloses that when piggybacking UCI to a PUSCH a BETA OFFSET of the UCI may be set, i.e. predefined, as an MCS offset value of the UCI (See page 7 paragraphs 135-136 of Lee et al.).  Using a beta offset has the advantage of allowing for the UCI to be more easily demodulated and decoded by a receiver when using different MCS.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Lee et al., to combine using a beta offset, as suggested by Lee et al., when transmitting UCI via a PUSCH within the system and method of Yerramalli et al., with the motivation being to allow the UCI to be more easily demodulated and decoded by a receiver when using different MCS.

Claims 9, 11-12, 15, 25, 27-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. in view of Li et al. (U.S. Publication US 2019/0029046 A1).
With respect to claims 9 and 25, although Yerramalli et al. does disclose mapping A-UCI to the resources of a PUSCH, Yerramalli et al. does not specifically disclose wherein the UCI is mapped to the PUSCH starting from a lowest physical resource block, PRB, index in frequency of the PUSCH.
With respect to claims 11 and 27, Yerramalli et al. discloses mapping UCI in a same manner as CSI when using a PUSCH shortened by a gap (See page 11 paragraph 110 of Yerramalli et al.).  Yerramalli et al. does not specifically disclose the 
With respect to claims 12 and 28, Yerramalli et al. does not specifically disclose wherein the PUSCH further includes aperiodic channel state information, CSI.
With respect to claims 15 and 31, Yerramalli et al. does not specifically disclose wherein UCI is transmitted on PUSCH starting from the seventh symbol in time of the PUSCH and from a lowest physical resource block, PRB, index in frequency of the PUSCH, wherein a bit in the UCI indicates half subframe transmission for the PUSCH.
With respect to claim 9, 11-12, 15, 25, 27-28, and 31, Li et al., in the field of communications, discloses UCI being mapped starting from a first PRB of PRBs, i.e. a lowest PRB in frequency, wherein the UCI is mapped to symbols not including a first or last symbol of the PUSCH, i.e. not on symbol 1 or 12, wherein in some embodiments the UCI is mapped starting at symbol 7 of an incomplete, i.e. half, subframe indicated via signaling, and wherein the UCI may also include aperiodic CSI (See page 2 paragraph 16, page 2 paragraph 18, page 7 paragraph 86, and page 8 paragraph 112 of Li et al.).  Mapping UCI as taught by Li et al. has the advantage of ensuring compatibility of determining a moment when a terminal transmits UL data on an unlicensed carrier (See page 1 paragraph 5 of Li et al.).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Li et al., to combine Mapping UCI as taught by Li et al. within the .

Claims 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. in view of Yoshimura et al. (U.S. Publication US 2019/0174540 A1).
With respect to claims 14 and 30, Yerramalli et al. does not specifically disclose inserting one of zero and null symbols into coded UCI symbols to be mapped to the PUSCH.  However, Yoshimura et al., in the field of communications, discloses inserting a number NULL symbols into a modulation symbol generating modulated UCI mapped to a PUSCH (See page 13 paragraph 189 of Yoshimura et al.).  Using NULL symbols has the advantage of allowing the PUSCH to be compatible with LBT periods (See page 11 paragraph 166 of Yoshimura et al.).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Yoshimura et al., to combine using NULL symbols, as suggested by Yoshimura et al., when transmitting UCI via a PUSCH within the system and method of Yerramalli et al., with the motivation being to allow the PUSCH to be compatible with LBT periods.

Claims 37 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. in view of Wang et al. (U.S. Publication US 2018/0027549 A1).
With respect to claims 37 and 42, Yerramalli et al. does not specifically disclose requesting aperiodic channel state information, CSI, feedback, the aperiodic CSI feedback being requested when an ACK/NACK feedback message is sent.  However, Wang et al., in the field of communications, discloses a base station (See page 1 paragraph 6, page 1 paragraph 9, and page 2 paragraph 21 of Wang et al.).  Triggering aperiodic CSI has the advantage of allowing the base station to obtain more plentiful information regarding channel conditions (See page 2 paragraph 21 of Wang et al.).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Wang et al., to combine triggering aperiodic CSI when ACK/NACK feedback is sent, as suggested by Wang et al., when transmitting UCI via a PUSCH within the system and method of Yerramalli et al., with the motivation being to allow the base station to obtain more plentiful information regarding channel conditions.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON E MATTIS/Primary Examiner, Art Unit 2461